Exhibit 10.11

PROMISSORY NOTE

 

Principal   Loan Date   Maturity   Loan No   Call / Coll   Account   Officer  
Initials $5,875,000.00   11-09-2007   12-01-2017   75101054   CLS 52 / 810    
568  

References in the boxes above are for Lender’s use only and do not limit the
applicability of this document to any particular loan or item. Any item above
containing “****” has been omitted due to text length limitations.

 

Borrower:    EACO Corporation, a Florida corporation    Lender:    COMMUNITY
BANK    1500 N. Lakeview Avenue       REAL ESTATE GROUP    Anaheim, CA 92807   
   790 EAST COLORADO BOULEVARD          PASADENA, CA 91101          (800)
788-9999

 

 

 

 

Principal Amount: $5,875,000.00    Interest Rate: 7.000%    Date of Note:
November 9, 2007

PROMISE TO PAY. EACO Corporation, a Florida corporation (“Borrower”) promises to
pay to COMMUNITY BANK (“Lender”), or order, in lawful money of the United States
of America, the principal amount of Five Million Eight Hundred Seventy-five
Thousand & 00/100 Dollars ($5,875,000.00), together with interest at the rate of
7.000% on the unpaid principal balance from November 9, 2007, until paid in
full. The interest rate may change under the terms and conditions of the
“INTEREST AFTER DEFAULT” section.

PAYMENT. Borrower will pay this loan in 119 regular payments of $39,657.89 each
and one irregular last payment estimated at $5,114,917.84. Borrower’s first
payment is due January 1, 2008, and all subsequent payments are due on the same
day of each month after that. Borrower’s final payment will be due on
December 1, 2017, and will be for all principal and all accrued interest not yet
paid. Payments include principal and interest. Unless otherwise agreed or
required by applicable law, payments will be applied to any accrued unpaid
interest; then to principal; then to late charges; then to any unpaid collection
costs. Notwithstanding anything to the contrary contained in the immediately
preceding sentence, all payments will be applied as invoiced, so any payment
received prior to the due date will result in an invoice the succeeding month
that is calculated to include a partial interest credit. Conversely, if a
payment is received after the due date, the succeeding month’s invoice will
reflect a higher accrued interest amount than would otherwise be due if the
payment had been made and applied on the due date. The annual interest rate for
this Note is computed on a 365/360 basis; that is, by applying the ratio of the
annual interest rate over a year of 360 days, multiplied by the outstanding
principal balance, multiplied by the actual number of days the principal balance
is outstanding. Borrower will pay Lender at Lender’s address shown above or at
such other place as Lender may designate in writing.

PREPAYMENT FEE; MINIMUM INTEREST CHARGE. In any event, even upon full prepayment
of this Note, Borrower understands that Lender is entitled to a minimum interest
charge of $500.00. Upon prepayment of this Note, Lender is entitled to the
following prepayment fee: Upon prepayment of this note. Lender is entitled to
the following prepayment fee; Five percent (5.00%] of the principal balance
prepaid from 11/09/2007 up to and including 11/30/2008; Four percent (4.00%) of
the principal balance prepaid from 12/01/2008 up to and including 11/30/2009;
Three percent (3.00%] of the principal balance prepaid from 12/01/2009 up to and
including 11/30/2010; Two percent (2.00%] of the principal balance prepaid from
12/01/2010 up to and including 11/30/2011; One percent [1.00%) of the principal
balance prepaid from 12/01/2011 up to and including 11/30/2013; No prepayment
penalty will be assessed from 12/01/2013 up to and including maturity of the
loan. Other than Borrower’s obligation to pay any minimum interest charge and
prepayment fee. Borrower may pay all or a portion of the amount owed earlier
than it is due. Early payments will not, unless agreed to by Lender in writing,
relieve Borrower of Borrower’s obligation to continue to make payments under the
payment schedule. Rather, early payments will reduce the principal balance due
and may result in Borrower’s making fewer payments. Borrower agrees not to send
Lender payments marked “paid in full”, “without recourse”, or similar language.
If Borrower sends such a payment, Lender may accept it without losing any of
Lender’s rights under this Note, and Borrower will remain obligated to pay any
further amount owed to Lender. All written communications concerning disputed
amounts, including any check or other payment instrument that indicates that the
payment constitutes “payment in full” of the amount owed or that is tendered
with other conditions or limitations or as full satisfaction of a disputed
amount must be mailed or delivered to: COMMUNITY BANK, Loan Operations Center,
Post Office Box 54477 Los Angeles, CA 90054.

LATE CHARGE. If a payment is 15 days or more late, Borrower will be charged
5.000% of the unpaid portion of the regularly scheduled payment or $25.00,
whichever is greater.

INTEREST AFTER DEFAULT. Upon default, the interest rate on this Note shall, If
permitted under applicable law, immediately increase by 5.000 percentage points.

DEFAULT. Each of the following shall constitute an event of default (“Event of
Default”) under this Note:

Payment Default. Borrower fails to make any payment when due under this Note.

Other Defaults. Borrower fails to comply with or to perform any other term,
obligation, covenant or condition contained in this Note or in any of the
related documents or to comply with or to perform any term, obligation, covenant
or condition contained in any other agreement between Lender and Borrower.

Default in Favor of Third Parties. Borrower or any Grantor defaults under any
loan, extension of credit, security agreement, purchase or sales agreement, or
any other agreement, in favor of any other creditor or person that may
materially affect any of Borrower’s property or Borrower’s ability to repay this
Note or perform Borrower’s obligations under this Note or any of the related
documents.

Environmental Default. Failure of any party to comply with or perform when due
any term, obligation, covenant or condition contained in any environmental
agreement executed in connection with any loan.

False Statements. Any warranty, representation or statement made or furnished to
Lender by Borrower or on Borrower’s behalf under this Note or the related
documents is false or misleading in any material respect, either now or at the
time made or furnished or becomes false or misleading at any time thereafter.

Insolvency. The dissolution or termination of Borrower’s existence as a going
business, the insolvency of Borrower, the appointment of a receiver for any part
of Borrower’s property, any assignment for the benefit of creditors, any type of
creditor workout, or the commencement of any proceeding under any bankruptcy or
insolvency laws by or against Borrower.

Creditor or Forfeiture Proceedings. Commencement of foreclosure or forfeiture
proceedings, whether by judicial proceeding, self-help, repossession or any
other method, by any creditor of Borrower or by any governmental agency against
any collateral securing the loan. This includes a garnishment of any of
Borrower’s accounts, including deposit accounts, with Lender. However, this
Event of Default shall not apply if there is a good faith dispute by Borrower as
to the validity or reasonableness of the claim which is the basis of the
creditor or forfeiture proceeding and if Borrower gives Lender written notice of
the creditor or forfeiture proceeding and deposits with Lender monies or a
surety bond for the creditor or forfeiture proceeding, in an amount determined
by Lender, in its sole discretion, as being an adequate reserve or bond for the
dispute.

Events Affecting Guarantor. Any of the preceding events occurs with respect to
any Guarantor of any of the indebtedness or any Guarantor dies or becomes
incompetent, or revokes or disputes the validity of, or liability under, any
guaranty of the indebtedness evidenced by this Note. In the event of a death,
Lender, at its option, may, but shall not be required to, permit the Guarantor’s
estate to assume unconditionally the obligations arising under the guaranty in a
manner satisfactory to Lender, and, in doing so, cure any Event of Default.

Change in Ownership. Any change in ownership of twenty-five percent (25%) or
more of the common stock of Borrower.

Adverse Change. A material adverse change occurs in Borrower’s financial
condition, or Lender believes the prospect of payment or



--------------------------------------------------------------------------------

  PROMISSORY NOTE   Loan No: 75101054   (Continued)   Page 2

 

 

 

 

DISHONORED ITEM FEE. Borrower will pay a fee to Lender of $15.00 if Borrower
makes a payment on Borrower’s loan and the check or preauthorized charge with
which Borrower pays is later dishonored.

COLLATERAL. Borrower acknowledges this Note is secured by the following
collateral described in the security instruments listed herein:

(A) a Deed of Trust dated November 9, 2007, to a trustee in favor of Lender on
real property located in Los Angeles County, State of California. That agreement
contains the following due on sale provision: Lender may, at Lender’s option,
declare immediately due and payable all sums secured by the Deed of Trust upon
the sale or transfer, without Lender’s prior written consent, of all or any part
of the Real Property, or any interest in the Real Property. A “sale or transfer”
means the conveyance of Real Property or any right, title or interest in the
Real Property; whether legal, beneficial or equitable; whether voluntary or
involuntary; whether by outright sale, deed, installment sale contract, land
contract, contract for deed, leasehold interest with a term greater than three
(3) years, lease-option contract, or by sale, assignment, or transfer of any
beneficial interest in or to any land trust holding title to the Real Property,
or by any other method of conveyance of an interest in the Real Property. If any
Borrower is a corporation, partnership or limited liability company, transfer
also includes any change in ownership of more than twenty-five percent (25%) of
the voting stock, partnership interests or limited liability company interests,
as the case may be, of such Borrower. However, this option shall not be
exercised by Lender if such exercise is prohibited by applicable law.

(B) an Assignment of All Rents to Lender on real property located in Los Angeles
County, State of California.

INTEREST RATE REDUCTION. Borrower and Lender acknowledge and agree that Borrower
now maintains or will maintain its primary banking relationship, including its
primary deposit account relationship (“Primary Banking Relationship”), with
Lender. As a result of such Primary Banking Relationship. Lender is willing to
reduce the Interest Rate (as defined above) payable to Lender. So long as
Borrower maintains its Primary Banking Relationship with Lender, the Interest
Rate shall be reduced by One percent (1.00%) (the “Rate Reduction”) to Six
percent (6.00%]. As a result of the Rate Reduction, principal and interest
payments of Thirty Five Thousand Six Hundred Eighty Five and 04/100 Dollars
($35,685.04] shall be initially due and payable in accordance with the terms of
this Note. In the event Borrower ceases to maintain its Primary Banking
Relationship with Lender (as determined by Lender in its sole discretion), the
Rate Reduction shall no longer be in effect and the full Interest Rate set forth
above shall be thereafter payable, at Lender’s option, following a five (5) day
written notice to the Borrower. The principal and interest payments due after
such notice is given to Borrower shall thereafter be that amount set forth above
in the Payment section of this Note.

SUCCESSOR INTERESTS. The terms of this Note shall be binding upon Borrower, and
upon Borrower’s heirs, personal representatives, successors and assigns, and
shall inure to the benefit of Lender and its successors and assigns.

NOTIFY US OF INACCURATE INFORMATION WE REPORT TO CONSUMER REPORTING AGENCIES.
Please notify us if we report any inaccurate information about your account(s)
to a consumer reporting agency. Your written notice describing the specific
inaccuracy(ies) should be sent to us at the following address: COMMUNITY BANK
Loan Operations Center P.O. Box 54477 Los Angeles, CA 90054.

GENERAL PROVISIONS. If any part of this Note cannot be enforced, this fact will
not affect the rest of the Note. Lender may delay or forgo enforcing any of its
rights or remedies under this Note without losing them. Borrower and any other
person who signs, guarantees or endorses this Note, to the extent allowed by
law, waive any applicable statute of limitations, presentment, demand for
payment, and notice of dishonor. Upon any change in the terms of this Note, and
unless otherwise expressly stated in writing, no party who signs this Note,
whether as maker, guarantor, accommodation maker or endorser, shall be released
from liability. All such parties agree that Lender may renew or extend
(repeatedly and for any length of time) this loan or release any party or
guarantor or collateral; or impair, fail to realize upon or perfect Lender’s
security interest in the collateral; and take any other action deemed necessary
by Lender without the consent of or notice to anyone. All such parties also
agree that Lender may modify this loan without the consent of or notice to
anyone other than the party with whom the modification is made. The obligations
under this Note are joint and several.

PRIOR TO SIGNING THIS NOTE, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS OF
THIS NOTE. BORROWER AGREES TO THE TERMS OF THE NOTE.

BORROWER ACKNOWLEDGES RECEIPT OF A COMPLETED COPY OF THIS PROMISSORY NOTE.

BORROWER:

 

EACO CORPORATION, A FLORIDA CORPORATION By:  

/s/ Glen F. Ceiley

  Glen F. Ceiley, Authorized Officer of EACO Corporation, a Florida corporation

  

 

 